
	
		II
		112th CONGRESS
		1st Session
		S. 2017
		IN THE SENATE OF THE UNITED STATES
		
			December 16, 2011
			Mr. Cardin (for himself,
			 Mr. Durbin, and Mr. Whitehouse) introduced the following bill; which
			 was read twice and referred to the Committee on the Judiciary
		
		A BILL
		To secure the Federal voting rights of persons when
		  released from incarceration.
	
	
		1.Short titleThis Act may be cited as the
			 Democracy Restoration Act of
			 2011.
		2.FindingsCongress makes the following
			 findings:
			(1)The right to vote
			 is the most basic constitutive act of citizenship. Regaining the right to vote
			 reintegrates individuals with criminal convictions into free society, helping
			 to enhance public safety.
			(2)Article I, section
			 4, of the Constitution grants Congress ultimate supervisory power over Federal
			 elections, an authority which has repeatedly been upheld by the United States
			 Supreme Court.
			(3)Basic
			 constitutional principles of fairness and equal protection require an equal
			 opportunity for citizens of the United States to vote in Federal elections. The
			 right to vote may not be abridged or denied by the United States or by any
			 State on account of race, color, gender or previous condition of servitude. The
			 14th, 15th, 19th, 24th, and 26th Amendments to the Constitution empower
			 Congress to enact measures to protect the right to vote in Federal
			 elections.
			(4)There are 3 areas
			 where discrepancies in State laws regarding criminal convictions lead to
			 unfairness in Federal elections—
				(A)the lack of a
			 uniform standard for voting in Federal elections leads to an unfair disparity
			 and unequal participation in Federal elections based solely on where a person
			 lives;
				(B)laws governing
			 the restoration of voting rights after a criminal conviction vary throughout
			 the country and persons in some States can easily regain their voting rights
			 while in other States persons effectively lose their right to vote permanently;
			 and
				(C)State
			 disenfranchisement laws disproportionately impact racial and ethnic
			 minorities.
				(5)Two States do not
			 disenfranchise individuals with criminal convictions at all (Maine and
			 Vermont), but 48 States and the District of Columbia have laws that deny
			 convicted individuals the right to vote while they are in prison.
			(6)In some States
			 disenfranchisement results from varying State laws that restrict voting while
			 individuals are under the supervision of the criminal justice system or after
			 they have completed a criminal sentence. In 35 States, convicted individuals
			 may not vote while they are on parole and 30 of those States disenfranchise
			 individuals on felony probation as well. In 10 States, a conviction can result
			 in lifetime disenfranchisement.
			(7)Several States
			 deny the right to vote to individuals convicted of certain misdemeanors.
			(8)An
			 estimated 5,300,000 citizens of the United States, or about 1 in 41 adults in
			 the United States, currently cannot vote as a result of a felony conviction.
			 Nearly 4,000,000 (74 percent) of the 5,300,000 disqualified voters are not in
			 prison, but are on probation or parole, or have completed their sentence.
			 Approximately 40 percent of those individuals who are disenfranchised have
			 completed their entire sentence, including probation and parole.
			(9)In those States
			 that disenfranchise individuals post-sentence, the right to vote can be
			 regained in theory, but in practice this possibility is often granted in a
			 non-uniform and potentially discriminatory manner. Disenfranchised individuals
			 must either obtain a pardon or an order from the Governor or an action by the
			 parole or pardon board, depending on the offense and State. Individuals
			 convicted of a Federal offense often have additional barriers to regaining
			 voting rights.
			(10)State
			 disenfranchisement laws disproportionately impact racial and ethnic minorities.
			 Eight percent of the African American population, or 2,000,000 African
			 Americans, are disenfranchised. Given current rates of incarceration,
			 approximately 1 in 3 of the next generation of African American men will be
			 disenfranchised at some point during their lifetime. Latino citizens are also
			 disproportionately disenfranchised based upon their disproportionate
			 representation in the criminal justice system.
			(11)Disenfranchising
			 citizens who have been convicted of a criminal offense and who are living and
			 working in the community serves no compelling State interest and hinders their
			 rehabilitation and reintegration into society.
			(12)State
			 disenfranchisement laws can suppress electoral participation among eligible
			 voters by discouraging voting among family and community members of
			 disenfranchised persons. Future electoral participation by the children of
			 disenfranchised parents may be impacted as well.
			(13)The United States is the only Western
			 democracy that permits the permanent denial of voting rights for individuals
			 with felony convictions.
			3.Rights of
			 citizensThe right of an
			 individual who is a citizen of the United States to vote in any election for
			 Federal office shall not be denied or abridged because that individual has been
			 convicted of a criminal offense unless such individual is serving a felony
			 sentence in a correctional institution or facility at the time of the
			 election.
		4.Enforcement
			(a)Attorney
			 generalThe Attorney General may, in a civil action, obtain such
			 declaratory or injunctive relief as is necessary to remedy a violation of this
			 Act.
			(b)Private right of
			 action
				(1)In
			 generalA person who is aggrieved by a violation of this Act may
			 provide written notice of the violation to the chief election official of the
			 State involved.
				(2)ReliefExcept
			 as provided in paragraph (3), if the violation is not corrected within 90 days
			 after receipt of a notice under paragraph (1), or within 20 days after receipt
			 of the notice if the violation occurred within 120 days before the date of an
			 election for Federal office, the aggrieved person may, in a civil action,
			 obtain declaratory or injunctive relief with respect to the violation.
				(3)ExceptionIf
			 the violation occurred within 30 days before the date of an election for
			 Federal office, the aggrieved person need not provide notice to the chief
			 election official of the State under paragraph (1) before bringing a civil
			 action to obtain declaratory or injunctive relief with respect to the
			 violation.
				5.Notification of
			 restoration of voting rights
			(a)State
			 notification
				(1)NotificationOn
			 the date determined under paragraph (2), each State shall notify in writing any
			 individual who has been convicted of a criminal offense under the law of that
			 State that such individual has the right to vote in an election for Federal
			 office pursuant to the Democracy Restoration
			 Act of 2011 and may register to vote in any such election.
				(2)Date of
			 notification
					(A)Felony
			 convictionIn the case of such an individual who has been
			 convicted of a felony, the notification required under paragraph (1) shall be
			 given on the date on which the individual—
						(i)is
			 sentenced to serve only a term of probation; or
						(ii)is
			 released from the custody of that State (other than to the custody of another
			 State or the Federal Government to serve a term of imprisonment for a felony
			 conviction).
						(B)Misdemeanor
			 convictionIn the case of such an individual who has been
			 convicted of a misdemeanor, the notification required under paragraph (1) shall
			 be given on the date on which such individual is sentenced by a State
			 court.
					(b)Federal
			 notification
				(1)NotificationOn
			 the date determined under paragraph (2), the Director of the Bureau of Prisons
			 shall notify in writing any individual who has been convicted of a criminal
			 offense under Federal law that such individual has the right to vote in an
			 election for Federal office pursuant to the Democracy Restoration Act of 2011 and may
			 register to vote in any such election.
				(2)Date of
			 notification
					(A)Felony
			 convictionIn the case of such an individual who has been
			 convicted of a felony, the notification required under paragraph (1) shall be
			 given on the date on which the individual—
						(i)is
			 sentenced to serve only a term of probation by a court established by an Act of
			 Congress; or
						(ii)is
			 released from the custody of the Bureau of Prisons (other than to the custody
			 of a State to serve a term of imprisonment for a felony conviction).
						(B)Misdemeanor
			 convictionIn the case of such an individual who has been
			 convicted of a misdemeanor, the notification required under paragraph (1) shall
			 be given on the date on which such individual is sentenced by a State
			 court.
					6.DefinitionsFor purposes of this Act:
			(1)Correctional
			 institution or facilityThe term correctional institution
			 or facility means any prison, penitentiary, jail, or other institution
			 or facility for the confinement of individuals convicted of criminal offenses,
			 whether publicly or privately operated, except that such term does not include
			 any residential community treatment center (or similar public or private
			 facility).
			(2)ElectionThe
			 term election means—
				(A)a general,
			 special, primary, or runoff election;
				(B)a convention or
			 caucus of a political party held to nominate a candidate;
				(C)a primary election
			 held for the selection of delegates to a national nominating convention of a
			 political party; or
				(D)a primary election
			 held for the expression of a preference for the nomination of persons for
			 election to the office of President.
				(3)Federal
			 officeThe term Federal office means the office of
			 President or Vice President of the United States, or of Senator or
			 Representative in, or Delegate or Resident Commissioner to, the Congress of the
			 United States.
			(4)ProbationThe
			 term probation means probation, imposed by a Federal, State, or
			 local court, with or without a condition on the individual involved
			 concerning—
				(A)the individual’s
			 freedom of movement;
				(B)the payment of
			 damages by the individual;
				(C)periodic reporting
			 by the individual to an officer of the court; or
				(D)supervision of the
			 individual by an officer of the court.
				7.Relation to other
			 laws
			(a)State laws
			 relating to voting rightsNothing in this Act shall be construed
			 to prohibit the States from enacting any State law which affords the right to
			 vote in any election for Federal office on terms less restrictive than those
			 established by this Act.
			(b)Certain Federal
			 ActsThe rights and remedies established by this Act are in
			 addition to all other rights and remedies provided by law, and neither rights
			 and remedies established by this Act shall supersede, restrict, or limit the
			 application of the Voting Rights Act of 1965 (42 U.S.C. 1973 et seq.) or the
			 National Voter Registration Act (42 U.S.C. 1973–gg).
			8.Federal prison
			 fundsNo State, unit of local
			 government, or other person may receive or use, to construct or otherwise
			 improve a prison, jail, or other place of incarceration, any Federal grant
			 amounts unless that person has in effect a program under which each individual
			 incarcerated in that person’s jurisdiction who is a citizen of the United
			 States is notified, upon release from such incarceration, of that individual’s
			 rights under section 3.
		9.Effective
			 dateThis Act shall apply to
			 citizens of the United States voting in any election for Federal office held
			 after the date of the enactment of this Act.
		
